20-08949-rdd   Doc 67   Filed 12/11/20 Entered 12/11/20 15:02:48   Main Document
                                     Pg 1 of 4
20-08949-rdd   Doc 67   Filed 12/11/20 Entered 12/11/20 15:02:48   Main Document
                                     Pg 2 of 4
20-08949-rdd   Doc 67   Filed 12/11/20 Entered 12/11/20 15:02:48   Main Document
                                     Pg 3 of 4
20-08949-rdd   Doc 67   Filed 12/11/20 Entered 12/11/20 15:02:48   Main Document
                                     Pg 4 of 4
